DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Printer Query of May 5, 2022 indicated there was a mis-numbering of claims or a claim left out in the Notice of Allowance Examiner’s Amendment of March 16, 2022.  A new Examiner’s Amendment including all of the claims are attached herewith. Claim 16 was inadvertently left out of the recitation of claims.  See Claim set dated February 22, 2022.  There is no new matter.  The Examiner has corrected an inadvertent error.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please insert the new claim set:

--1. (Amended) A method for recovering organic acids from high water content organic acids solutions by multi-column distillation, comprising the steps of:
 a) providing a multi-column distillation system to recover the organic acids, and
 b) feeding fresh direct steam only into the first column of the multi-column distillation system, and 
c) providing steam to subsequent columns from the vapors released from previous columns sequentially, and
d) feeding one or more streams of high water content organic acids solutions into different columns within the multi-column system to balance the energy requirements for the columns comprising the distillation system, and 
e) adjusting the content of the organic acids in the condensate of the first column to minimize fresh steam consumption, and 
f) recycling the total organic acids and the total waters discharged from the multi- column distillation system.  
2. (Original) The method according to claim1, wherein the high water content organic acids solutions comprises formic acid, acetic acid and water.  
3. (Original) The method according to claim 1, wherein the high water content organic acids solutions comprises formic acid and water. 
4. (Original) The method according to claim 1, wherein the high water content organic acids solutions comprises formic acid and acetic acid.  
5. (Original) The method according to claim 1, wherein the high water content organic acids solutions comprises formic acid.
6. (Original) The method according to claim 1, wherein the high water content organic acids solutions comprises acetic acid.  
7. (Original) The method according to claim 1, wherein the multi-column distillation is carried out using a distillation system comprising 2-5 columns.
8. (Original) The method according to claim 1, wherein the multi-column distillation is carried out using a distillation system comprising 4 columns.  
9. (Original) The method according to claim 1, wherein the highest water content organic solution stream is directed to the last column of the distillation system. 
 
10. (Original) The method according to claim 1, wherein the lowest water content organic acids solution stream is directed to the first column of the distillation system.
11. (Original) The method according to claim 1, wherein in that organic acids and water have an organic acids content of 0.5% to 10% by weight in the condensate discharged from the top of the first column.  
12. (Original) The method according to claim 1. wherein in that organic acids and water have a water content of 5% to 15% by weight in the bottom output of the first column.  
13. (Original) The method according to claim 1, wherein in that organic acids and water have an organic acids content of 0.2% to 1% by weight in the condensates output from the top of the subsequent columns.  
14. ( Amended) The method according to claim 1, wherein the total condensates are recycled to an organic acids pre-treatment process.  
15. (Amended) The method according to claim 1, wherein the first column of the multi-column distillation operates at a temperature between 120oC to 175oC.  
16.  (Amended) The method according to claim 1, wherein the last column of the multi-column distillation operates at a temperature of 50oC to 95oC.
17. (Original) The method according to claim 1, wherein fresh steam is fed only to the first column of the multi-column distillation system.  
18. (Amended) The method according to claim 1, wherein each of the second to the last column utilize the vapors released from the previous column as thermal energy sequentially.
19. (New) The method according to claim 1, wherein the high water content organic acids solutions consist essentially of formic acid, acetic acid and water.
20.(New)  The method according to claim 1, wherein the high water content organic acids solution consist essentially of formic acid and water.  --

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				/Nina Bhat/                                                      Primary Examiner, Art Unit 1771